
	

115 HR 4293 : Stress Test Improvement Act of 2017
U.S. House of Representatives
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. R. 4293
		IN THE SENATE OF THE UNITED STATES
		April 12, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To reform the Comprehensive Capital Analysis and Review process, the Dodd-Frank Act Stress Test
			 process, and for other purposes. 
	
	
 1.Short titleThis Act may be cited as the Stress Test Improvement Act of 2017. 2.CCAR and DFAST reformsSection 165(i) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5365(i)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (B)(i)—
 (i)by striking 3 different and inserting 2 different; and (ii)by striking , adverse,; and
 (B)by adding at the end the following:  (C)CCAR requirements (i)Limitation on qualitative capital planning objectionsIn carrying out CCAR, the Board of Governors may not object to a company’s capital plan on the basis of qualitative deficiencies in the company’s capital planning process.
 (ii)CCAR definedFor purposes of this subparagraph and subparagraph (E), the term CCAR means the Comprehensive Capital Analysis and Review established by the Board of Governors.; and (2)in paragraph (2)—
 (A)in subparagraph (A), by striking semiannual and inserting annual; and (B)in subparagraph (C)(ii), by striking 3 different sets of conditions, including baseline, adverse, and inserting 2 different sets of conditions, including baseline.
 3.Rule of constructionThe amendments made by this Act may not be construed to prohibit an appropriate Federal banking agency (as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) from—
 (1)ensuring the safety and soundness of an entity regulated by such an appropriate Federal banking agency; and
 (2)ensuring compliance with applicable laws, regulations, and supervisory policies, and the following of appropriate guidance, by an entity regulated by such an appropriate Federal banking agency.
			4.Reduction of surplus funds of Federal reserve banks
 (a)In generalSection 7(a)(3)(A) of the Federal Reserve Act (12 U.S.C. 289(a)(3)(A)) is amended by striking $7,500,000,000 and inserting $7,480,000,000. (b)Effective dateSubsection (a) shall take effect on June 1, 2018.
			
	Passed the House of Representatives April 11, 2018.Karen L. Haas,Clerk
